Citation Nr: 0023183	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound due to disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1948 to June 1954.  
He had a period of inactive duty training from January 9 to 
January 10, 1972.

During the pendency of his appeal, the veteran was awarded an 
increased of 40 percent for his low back disorder.  However, 
the issue of entitlement to an increased rating for his 
service-connected low back disorder remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now, the United States Court of 
Appeals for Veterans Claims, hereafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran's disability from low back strain is 
manifested by severe limitation of motion of the lumbar spine 
and functional impairment due to pain at the limits of 
motion, and loss of lateral motion with X-ray findings of 
osteo-arthritic changes.

2.  The veteran has service-connected disability from low 
back strain, rated 40 percent disabling.

3.  The veteran is not bedridden or in need of the regular 
aid and attendance of another person due to his service-
connected disability.

4.  The veteran is not substantially confined to his dwelling 
and its immediate premises as a result of his service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic low back strain have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45 4.71a, Diagnostic Code 5295 (1999).

2. The criteria for special monthly compensation by reason of 
being in need regular of aid and attendance or by reason of 
being housebound due to disability have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. §§ 3.350, 
3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

Service medical records show that the veteran sustained a low 
back strain during a period of inactive duty training in 
January 1972.  He was granted entitlement to service 
connection for chronic low back strain with chronic 
lumbosacral instability by the RO's January 1973 rating 
decision, which awarded a rating of 10 percent, effective 
from the date of receipt of the veteran's claim in August 
1972.  In July 1990, the veteran requested a re-evaluation of 
his service connected disability.  In a June 1997 decision, a 
hearing officer awarded an increased rating of 40 percent, 
effective from the date of receipt of the veteran claim in 
July 1990.

The veteran's disability from low back strain has been 
evaluated by the RO utilizing Diagnostic Code 5295.  Under 
that diagnostic code, a 40 percent evaluation is granted for 
severe symptoms of lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  No 
higher evaluation is provided under Diagnostic Code 5295.

The veteran underwent a VA medical examination for 
compensation purposes in February 1997.  An examiner reported 
that he had severe limitation of motion, with forward flexion 
of 20 degrees, backward extension of 10 degrees, right and 
left bending of 10 degrees, and right and left rotation of 20 
degrees.  The examiner reported that the veteran was able to 
walk one block, but such activity was painful.  His back pain 
caused him to awake early in the morning.  Some motions 
actually alleviated pain.  The veteran reported that his back 
pain was constant with "flare-ups" every two weeks lasting 
three to seven days.

It was noted in the RO's supplemental statement of the case 
dated in June 1997 that the 40 percent rating is the highest 
assignable pursuant to Diagnostic Code 5295.  It is also the 
highest rating assignable pursuant to Diagnostic Code 5292, 
which provides for a 40 percent rating for severe limitation 
of motion of the lumbar spine.  A higher rating-60 percent-
is assignable pursuant to Diagnostic Code 5293 for 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc when there is little intermittent 
relief.  Severe intervertebral disc syndrome is rated 40 
percent disabling where there are recurring attacks, with 
intermittent relief.  In this case, there is no clinical 
evidence that the veteran has degenerative disc disease.  
During a physical examination in March 1997, the veteran's 
reflexes in his lower extremities were 2+.  There were no 
sensory deficits.  Muscle strength in the lower extremities 
was 5/5.  Similar findings are reported in a hospital summary 
dated in June 1998.  The Board notes the diagnosis reported 
in a report of VA examination dated in April1 1999 of low 
back syndrome secondary to degenerative disc disease and 
degenerative joint disease.  However, in the absence of 
clinical findings or other diagnostic studies consistent with 
intervertebral disc syndrome, the provisions of Diagnostic 
Code 5293 are not applicable.

The Board has reviewed notes of more recent VA outpatient 
treatment.  Whole body bone imaging conducted in November 
1996 showed degenerative changes in the fourth lumbar 
vertebra (L4).  Another whole body bone scan in December 1997 
also showed degenerative change in the L4 but without further 
change from that noted in November 1996 and June 1993.  X-
rays taken in March 1998 showed a sclerotic lesion in the 
pedicle of the L4.  Such findings contain no indication that 
the veteran has current disability from intervertebral disc 
syndrome.

The Board has also considered the testimony proffered before 
a hearing officer at the RO in July 1991, December 1991, and 
February 1997, and the testimony before the undersigned 
member of the Board in July 2000.  Such testimony is 
consistent with the clinical findings reported above, in that 
the veteran's complaints have been of constant low back pain 
and limitation of motion due to pain, with recurrent flare-
ups.  In February 1997, he testified that he was going to a 
VA medical facility for treatment twice per month.  The 
nature of such treatment was for medication.  The disorders 
for which such treatment was made was not specified.  The 
testimony proffered during the hearing in July 2000 indicated 
that the veteran's back pain interfered with sleep.  He 
indicated that his back pain hurt 80 to 90 percent of the 
time.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
notes that the schedular ratings under Diagnostic Code 5295 
include "characteristic pain on motion."  Assignment of a 
40 percent rating based on a finding that the veteran has 
severe limitation of motion of the lumbar spine has taken 
into consideration the functional limitation of the spine due 
to pain.

The Board has considered the factors listed in 38 C.F.R. 
§ 4.45, which include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

As discussed above, the limitation of spine motion has been 
taken into account in the assignment of a 40 percent rating 
under Diagnostic Code 5295.  The other factors listed in 
38 C.F.R. § 4.45 are not shown in the medical records.  For 
example, the records of treatment and examination do not show 
the presence of swelling, deformity, atrophy of disuse, 
instability of station, or disturbance of locomotion.  Nor 
has the veteran asserted the presence of such factors as 
excess fatigability, incoordination, or impaired ability to 
execute skilled movements smoothly.

The most recent VA examination report contains an adequate 
description of anatomical damage and functional loss.  There 
is no absence of any part of necessary bones, joints, 
muscles, or associated structures, and no deformity, 
adhesions, defective innervation, or other pathology.  The 
medical records do not show the presence of weakness or 
evidence of disuse, such as atrophy.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Although the 40 percent rating is 
the highest assignable pursuant to Diagnostic Code 5295, that 
rating contemplates the degree of disability which is 
manifested by the veteran's low back strain.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected back 
disability.  Nor is it otherwise shown that the associated 
disability so markedly interferes with employment as to 
render impractical the application of regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensating by application of regular 
schedular standards and that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.

II.  Special Monthly Compensation

Special monthly compensation is payable to a veteran by 
reason of being permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 C.F.R. § 3.350(b) 
(1999).  The following factors will be accorded consideration 
in determining whether the veteran is in need of regular aid 
and attendance of another person:  the inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
such aid; inability of the veteran to feed himself through 
the loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran form the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in 38 C.F.R. § 3.352(a) be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will 
be that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (1999).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i)(2) (1999).

The veteran has service-connected disability only from low 
back strain which the Board has concluded is properly rated 
at 40 percent.  He has no other service-connected disability.  
However, he has disability from other disorders including 
depression, hypertension, aphasia and hemiplegia as residuals 
of cerebral vascular accident, degenerative changes in the 
cervical spine, sacroiliac joints and hips, and valvular 
heart disease status post aortic valve replacement, and 
atherosclerosis of the aorta.

It is apparent from the medical evidence of record that the 
veteran is severely disabled and may require aid and 
attendance to assist him with activities as eating, bathing, 
shaving, and attending the needs of nature.  When he was 
examined in March 1998, a physician noted that the veteran 
had decreased strength in his right upper extremity and 
tremor in both hands.  At times, he required assistance with 
standing and walking.  When examined in April 1999, the 
veteran was able to stand and walk, although slowly and 
unsteadily, without the aid of a cane, crutches, or other 
appliances.  The examiner reported that the veteran could 
perform self-care activities with difficulty.  He had a 
static tremor of the left hand.  Range of motion in the 
lumbar spine was limited to 30 degrees of forward bending, 
zero degrees of backward extension, and 10 degrees of 
rotation to the left and right.  However, the report does not 
indicated that disability associated solely with the 
veteran's service-connected low back disorder results in the 
need for regular aid and attendance.  In fact, the diagnoses 
were of non- service connected coronary artery disease, 
cerebrovascular accident and diverticulosis.

The veteran has not asserted, nor does the evidence in the 
claims folder indicate, that the veteran is bedridden or 
unable to protect himself in his environment as a result of 
his low back disorder.  In fact, he reported that he spent 
most of his time in a recliner.  The evidence indicates that 
he is able to walk, although slowly and unsteadily.  The 
Board finds that his disability from low back strain does not 
render him bedridden or incapable of caring for himself.

As with the veteran claims for an increased rating for low 
back strain, the Board has considered his testimony offered 
at all of the hearings which are transcribed and part of the 
record.  Generally, it appears from such testimony that the 
veteran has need of assistance in some activities.  However, 
it appears that his most debilitating disorder is his 
residuals of cerebral vascular accident.  His disability from 
low back strain-his only service-connected disability-does 
not render him incapable of self care, bedridden, or 
housebound.

In summary, the evidence shows that the veteran's service-
connected low back disorder does not render him bedridden, or 
unable to care for his daily personal needs or to protect 
himself from the hazards of daily living without assistance 
from others.  Nor does the evidence show that he is, in fact, 
housebound by reason of his service-connected low back 
disability alone.  Therefore, he does not qualify for special 
monthly compensation based on the need for regular aid and 
attendance of another person or by reason of being housebound 
due to disability.



ORDER

A rating in excess of 40 percent for lumbosacral strain is 
denied.

The claim of entitlement to special monthly compensation by 
reason of being in need of aid and attendance of another 
person or by reason of being housebound due to disability is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

